In re Lewandowski, Kenneth et al; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 94KA-0806.
Relator’s application is granted. The court of appeal’s order to pay a filing fee of $123.50 is reversed. Defendant’s Motion to Vacate Order to Pay Filing Fee is granted. The forfeiture proceeding under LSA-R.S. 14:90.1 in proceeding No. 349-571 of the Criminal District Court for the Parish of Orleans, following conviction for violation of LSA-R.S. 14:90, is a proceeding connected with a criminal case.
DENNIS, J., not on panel.